ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_01_FR.txt. 200

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. Je suis d’accord avec l’avis de la Cour selon lequel

«la section 22 de l’article VI de la convention sur les privilèges et
immunités des Nations Unies est applicable au cas de M. Dumitru
Mazilu en sa qualité de rapporteur spécial de la Sous-Commission
de la lutte contre les mesures discriminatoires et de la protection des
minorités » (par. 61).

Je me demande toutefois si, en se bornant à donner cette réponse, la Cour
a bien répondu à ce qui était la préoccupation du Conseil économique et
social lorsqu'il a formulé la résolution 1989/75 dans laquelle il a de-
mandé à la Cour, «à titre prioritaire », d'émettre un avis

«sur la question juridique de l’applicabilité de la section 22 de l’ar-
ticle VI de la convention … au cas de M. Dumitru Mazilu en sa qua-
lité de rapporteur spécial de la Sous-Commission » (les italiques sont
de moi).

A mon sens, la question aurait été formulée en termes plus restrictifs si le
Conseil avait souhaité seulement recevoir une réponse par oui ou par non.
La façon dont elle a été effectivement libellée appelait, me semble-t-il, cer-
taines prises de position sur les modalités de l’application de la section 22
de la convention au cas de M. Mazilu.

2. Comme cela est dit dans le préambule de sa résolution, le Conseil
économique et social a fait cette demande après avoir

«examiné la résolution 1988/37 de la Sous-Commission de la lutte
contre les mesures discriminatoires et de la protection des minorités,
en date du 1* septembre 1988, et la résolution 1989/37 de la Commis-
sion des droits de l’homme, en date du 6 mars 1989».

La genèse de la demande d’avis consultatif adressée à la Cour par le
Conseil pourrait être reconstituée d’une façon un peu différente de celle
que la Cour a adoptée, car à mon avis on aurait pu mettre davantage en
relief certains faits qui se rapportent plus directement au motif de la
demande.

3. M. Mazilu, qui était alors un des membres de la Sous-Commission
dont le mandat allait venir à expiration le 31 décembre 1987, avait été prié

27
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 201

par la Sous-Commission d’établir un rapport sur les droits de l’homme et
la jeunesse (résolution 1985/12 du 29 août 1985). Des informations à cet
effet lui avaient été régulièrement envoyées par le centre des Nations
Unies pour les droits de l’homme à Genève. Cependant, lorsque la ses-
sion de 1987 de la Sous-Commission s’est ouverte à Genève le 10 août
1987, M. Mazilu n’avait pas remis de rapport et n’était pas présent à la
réunion. Le 12 août 1987, la Sous-Commission a été informée que le
Secrétariat venait de recevoir de la mission permanente de la Roumanie
à Genève une lettre l’avisant que M. Mazilu avait eu une crise cardiaque
en juin et que, étant encore hospitalisé il ne pourrait se rendre à Genève.
Un télégramme portant le nom «D. Mazilu», reçu par le Secrétariat le
18 août 1987, annonçait de même qu’il était impossible à l'intéressé d’assis-
ter à la session suite à une maladie cardiaque. Le 4 septembre 1987, la Sous-
Commission a décidé de reporter à sa session de 1988 l’examen du point
de son ordre du jour dans le cadre duquel le rapport demandé à M. Mazilu
devait être examiné.

4. Par la suite, le Secrétaire général adjoint aux droits de l’homme, à
Genève, a tenté, par une lettre du 3 novembre et un télégramme du 17 dé-
cembre 1987, d’entrer en contact avec M. Mazilu et de lui venir en aide
dans l’établissement de son rapport, notamment en prenant des disposi-
tions pour qu’il puisse se rendre à Genève. Le centre a reçu de M. Mazilu
deux lettres portant le cachet postal du 25 et du 29 décembre 1987 dans
lesquelles M. Mazilu disait qu’il n’avait pas reçu les communications pré-
cédentes du centre, y compris l'invitation à la session de 1987, et qu’il ne
pouvait pas obtenir de son gouvernement l’autorisation de se rendre à la
session à Genève. Dans aucune de ces deux lettres M. Mazilu n’a fait allu-
sion à une maladie. Le 19 janvier 1988, le Secrétaire général adjoint aux
droits de l’homme a tenté d’entrer en contact avec M. Mazilu par l’inter-
médiaire du centre d’information des Nations Unies à Bucarest et il a
adressé une invitation officielle demandant à M. Mazilu de venir au
centre, à Genève, pour des consultations pendant la période de deux
semaines commençant le 15 février 1988.

5. Dans une lettre non datée adressée au Secrétaire général adjoint,
remise au directeur par intérim du centre d’information des Nations
Unies à Bucarest le 15 janvier 1988, et reçue à Genève le 1° février 1988,
M. Mazilu a déclaré qu’il avait été mis dans l’impossibilité d’avoir des
contacts avec le centre pour les droits de l’homme à Genève, et qu’il avait
«beaucoup souffert de cette situation intenable ». I] avait été hospitalisé
deux fois et contraint, à partir du 1° décembre 1987, de se démettre de son
poste au ministère des affaires étrangères. Il indiquait ensuite que, bien
qu’il fût disposé à se rendre à Genève pour des consultations, les autorités
roumaines avaient refusé de lui délivrer une autorisation de voyage. Il
ajoutait qu’il était « prêt à se rendre au centre le 14 février de cette année».
Dans une série de six lettres datées des 5 avril, 19 avril (deux lettres por-
tant cette date), 8 mai (deux lettres portant cette date) et 17 mai 1988,
M. Mazilu a donné de nouveaux détails sur sa situation personnelle: dans
la première, il a déclaré avoir opposé un refus à une commission spéciale

28
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 202

du ministère des affaires étrangères qui lui avait demandé d’envoyer un
télégramme au Secrétaire général adjoint pour lui dire qu’il n’était pas en
mesure d’établir son rapport et pour lui suggérer de confier cette tâche à
un autre expert. Il s’est plaint constamment de ce que, sous des formes
diverses, de fortes pressions avaient été exercées sur lui-même et sur sa
famille. .

6. Par une lettre du 6 mai 1988, le Secrétaire général adjoint aux droits
de l’homme a demandé au représentant permanent de la Roumanie
à Genève de bien vouloir prêter son concours pour faire en sorte que
M. Mazilu reçoive tous les renseignements pertinents dont il avait besoin
pour achever son rapport. Le même jour, le Secrétaire général adjoint a
suggéré à M. Mazilu de venir à Genève du 30 mai au 10 juin 1988. Par une
lettre du 15 juin 1988, le Secrétaire général adjoint a informé le représen-
tant permanent de la Roumanie qu’il avait décidé, à titre de mesure excep-
tionnelle, d’autoriser un fonctionnaire du centre pour les droits de
l’homme à se rendre à Bucarest pour aider M. Mazilu à établir son rap-
port, à condition que M. Mazilu soit mis en mesure de se rendre à Genève
pour présenter son rapport à la Sous-Commission et participer aux débats
qui suivraient. Dans une lettre du 27 juin 1988, le représentant permanent
de la Roumanie, sans répondre directement sur ce point, s’est simplement
référé à une offre d’établir un rapport sur les droits de l’homme et la
jeunesse, qui avait été faite le 29 mars 1988 au président de la Sous-
Commission par un nouveau membre roumain de celle-ci dont le mandat
commençait en 1988, offre que la mission roumaine avait transmise au
centre le 8 avril 1988. Le 1° juillet 1988, le Secrétaire général adjoint a
rappelé au représentant permanent de la Roumanie sa décision précé-
dente aux termes de laquelle M. Mazilu aurait dû faire un bref séjour
à Genève.

7. M. Mazilu, qui n’était plus membre de la Sous-Commission mais
demeurait chargé d’établir un rapport sur les droits de l’homme et la
jeunesse, était de nouveau absent lorsque la session de 1988 de la Sous-
Commission s’est ouverte à Genève le 8 août 1988. Conformément à une
décision prise le 9 août 1988 lors d’une réunion consacrée à l’organisation
des travaux de la Sous-Commission, une invitation spéciale à se rendre à
Genève pour présenter son rapport a été télégraphiée à M. Mazilu. Le
télégramme ne lui a pas été remis et le centre d’information des Nations
Unies à Bucarest n’a pu savoir où se trouvait M. Mazilu. Le 15 août 1988,
la Sous-Commission a adopté la décision 1988/102 par laquelle elle priait
le Secrétaire général des Nations Unies de prendre contact avec le Gou-
vernement roumain. Le 17 août 1988, le Secrétaire général adjoint a in-
formé la Sous-Commission que, lors de ces contacts, le chargé d’affaires
de la mission permanente de la Roumanie à New York avait déclaré que
M. Mazilu était malade et avait pris sa retraite du ministère des affaires
étrangères, ce qui l’avait empêché de poursuivre son étude en vue du rap-
port. Le chargé d’affaires avait par ailleurs clairement indiqué que toute
intervention du Secrétariat de l'Organisation des Nations Unies et toute
forme d’enquête à Bucarest seraient considérées par son gouvernement

29
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 203

comme une ingérence dans les affaires intérieures de la Roumanie. La
Roumanie estimait que le cas de M. Mazilu était une affaire interne entre
un citoyen et son propre gouvernement et, pour cette raison, aucune visite
à M. Mazilu ne serait autorisée.

x.

8. C’est dans ces circonstances que, le 1** septembre 1988, la Sous-
Commission a adopté la résolution 1988/37, demandant au Secrétaire gé-
néral « d’invoquer [auprès du Gouvernement roumain] l’applicabilité de
la convention» et d’inviter ce gouvernement «à coopérer pleinement à
l'application de la ... résolution en faisant en sorte que le rapport de
M. Mazilu soit achevé et présenté à la Sous-Commission à la date la plus
rapprochée possible». La Sous-Commission priait en outre le Secrétaire
général « au cas où le Gouvernement roumain ne souscrirait pas à l’appli-
cabilité des dispositions de ladite convention dans le cas présent », «de
porter cette divergence de vues entre l'Organisation des Nations Unies et
la Roumanie à l’attention immédiate de la Commission des droits de
l’homme à sa … session [de 1989]». La Sous-Commission a aussi prié la
Commission des droits de l’homme, «dans cette dernière hypothèse »,
«de demander instamment au Conseil économique et social de solliciter
de la Cour internationale de Justice ... un avis consultatif sur l’applicabi-
lité des dispositions pertinentes de la convention ... [à ce] cas».

9. Conformément à cette résolution de la Sous-Commission, le Secré-
taire général a adressé, le 26 octobre 1988, au représentant permanent de
la Roumanie à New York, une note verbale dans laquelle, se référant à
l'avis juridique donné par le conseiller juridique de l'Organisation des
Nations Unies le 23 août 1988, il invoquait la convention sur les privilèges
et immunités des Nations Unies en ce qui concerne M. Mazilu et deman-
dait au Gouvernement roumain d’accorder toutes les facilités nécessaires
à M. Mazilu afin de lui permettre d’achever la tâche qui lui avait été
confiée. Cette communication étant restée sans réponse, le Secrétaire gé-
néral adjoint aux droits de l’homme a adressé, le 19 novembre 1988, une
lettre de rappel au représentant permanent de la Roumanie à Genève.

10. Le 6 janvier 1989, le représentant permanent de la Roumanie à
New York a remis au conseiller juridique de l'Organisation des Nations
Unies un aide-mémoire dans lequel le Gouvernement roumain définissait
sa position. La Roumanie exposait que, du fait de sa maladie et de sa mise
à la retraite, M. Mazilu n’était pas en mesure d’élaborer le rapport et que le
problème de l’application de la convention ne se posait pas dans son cas.

*

11. Le 6 mars 1989, la Commission des droits de l’homme a adopté la
résolution 1989/37 par laquelle la commission, «/n/Jotant que le Gouver-
nement roumain ne souscrit pas à l’applicabilité des dispositions de la
convention … dans le cas de M. Mazilu », a recommandé au Conseil éco-

30
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 204

nomique et social d'adopter un projet de résolution dont le texte était
joint. Le 24 mai 1989, ce texte est devenu la résolution 1989/75 du Conseil
(qui est citée partiellement au paragraphe 1 ci-dessus), sans changement
de fond autre que l’addition des mots «à titre prioritaire ».

* *

12. De ces trois résolutions (celles de la Sous-Commission, de la Com-
mission et du Conseil) il ressort clairement que la Sous-Commission de la
lutte contre les mesures discriminatoires et de la protection des minorités
considérait que la convention sur les privilèges et immunités de l’Organi-
sation des Nations Unies était applicable au cas de M. Mazilu, que la
Commission des droits de l’homme considérait que la Roumanie «ne
souscri[vai]t pas à l’applicabilité des dispositions de la convention», et
que le Conseil économique et social avait conclu qu’« une divergence de
vues s’[était] élevée entre l’Organisation des Nations Unies et le Gouver-
nement roumain quant à l’applicabilité de la convention ... au cas de
M. Dumitru Mazilu, en sa qualité de rapporteur spécial de la Sous-Com-
mission». Quelle était donc la «divergence de vues [qui s’était] élevée
entre l’Organisation des Nations Unies et ... [la Roumanie] quant a l’appli-
cabilité de la convention au cas de M. Dumitru Mazilu en sa qualite de
rapporteur spécial» ?

*

13. Il faut tout d’abord se demander si un rapporteur spécial de la
Sous-Commission de la lutte contre les mesures discriminatoires et de la
protection des minorités entre ou non dans la catégorie des « experts en
missions pour l’Organisation des Nations Unies » visée à la section 22 de
l’article VI de la convention. L’Organisation des Nations Unies a affirmé
que oui mais la Roumanie a exprimé, dans son aide-mémoire du 6 janvier
1989, le point de vue que «la convention ne comporte pas une assimi-
lation des rapporteurs, dont les activités ne sont qu’occasionnelles, aux
experts en missions pour les Nations Unies». La Cour a conclu qu’une
personne exerçant cette fonction relève effectivement de la catégorie des
«experts en missions » (par. 55).

*

14. Deuxièmement, pour répondre à la question de l’applicabilité de
la section 22 de la convention au cas de M. Mazilu en sa qualité de rap-
porteur spécial de la Sous-Commission, la Cour devait déterminer si
M. Mazilu était ou non rapporteur spécial à l’époque de l’adoption de la
résolution du Conseil par laquelle la Cour a été priée de donner un avis
(c’est-à-dire le 24 mai 1989) et s’il l’est encore. A cet égard, il aurait aussi
été utile de se demander si sa mission a été considérée comme achevée par
l'organe qui la lui avait confiée. Hormis l’exposé de la genèse de la de-
mande d’avis consultatif et des faits ultérieurs (par. 9-26), l’avis de la Cour

31
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 205

ne fait guère référence à la position de la Roumanie sur cet aspect de la
question, si ce n’est en relevant son allégation selon laquelle M. Mazilu
était dans l’incapacité de «remplir son mandat de rapporteur spécial»
(par. 58).

15. Dans son aide-mémoire du 6 janvier 1989, la Roumanie a déclaré
que:

«En 1987, M. Mazilu est tombé gravement malade, [souffrant d’June
sérieuse maladie de cœur et a été hospitalisé à maintes reprises,
durant plusieurs mois. En novembre 1987, il a personnellement
soumis une demande de mise à la retraite pour incapacité de travail,
à cause de cette maladie, tout en fournissant des certificats médicaux
appropriés. Conformément à la loi roumaine, il a été examiné par

-une commission de médecins qui a décidé sa mise à la retraite pour
cause de maladie, pour une durée initiale d’une année.
frlécemment, à la fin d’une première année de retraite [pour raison]
médicale, il a fait l’objet d’un nouvel examen devant une commission
similaire de médecins qui a décidé de prolonger sa retraite pour cause
de maladie.»

Bien qu'il ne soit pas allé jusqu’à le dire expressément, le Gouvernement
roumain a sans doute considéré que M. Mazilu n’était plus rapporteur
spécial vers la fin de 1987. On peut estimer que cette prise de position a été
confirmée par la transmission, le 8 avril 1988, par la mission permanente
de Roumanie, d’une proposition faite par un membre roumain nouvelle-
ment élu d’entreprendre l'établissement du rapport (voir par. 5 ci-dessus). La
position de la Roumanie a été réaffirmée dans son exposé écrit présenté
à la Cour le 24 juillet 1989 dans lequel il était dit que:

«Pendant le mois de mai 1987 [M. Mazilu] est tombé gravement
malade, raison qui a conduit, sur sa demande, à sa mise à la retraite
pour incapacité de travail, à partir du 1% décembre 1987. En 1988,
une commission médicale a, conformément aux lois roumaines en
vigueur, réexaminé l’état de santé de M. Dumitru Mazilu et a décidé
de prolonger pour une nouvelle année sa mise à la retraite pour inca-
pacité de travail.

Au moment de sa retraite, il n’avait même pas commencé à rédiger le
rapport en question. » (Exposé écrit de la Roumanie, p. 7.)

16. L'Organisation des Nations Unies a adopté une position différente.

Le 1° juillet 1988, le Secrétaire général adjoint aux droits de l’homme a

rappelé, dans une lettre adressée au représentant permanent de la Rou-

manie (faisant référence à l'offre d’assistance faite par le nouveau
membre roumain), que:

«M. Mazilu tient son mandat [d'établir le rapport sur le sujet]
d’une décision de la Sous-Commission énoncée dans sa résolu-

32
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 206

tion 1985/12, et seule la Sous-Commission, ou un organe de niveau
plus élevé, serait habilitée à modifier cette désignation. »

17. Ici, la question essentielle examinée par la Cour était de savoir si
M. Mazilu, malgré sa volonté de conserver son statut de rapporteur spécial
de la Sous-Commission, avait perdu ce statut par suite d’une décision prise
par le Gouvernement roumain — ou, en d’autres termes, si le Gouverne-
ment roumain avait pu le priver du statut de rapporteur spécial de la Sous-
Commission pour une quelconque raison. Je partage le point de vue de la
Cour selon lequel «M. Mazilu continue à avoir la qualité de rapporteur
spécial» — conclusion qu’elle formule tout à la fin de son avis, au para-
graphe 60.

*

18. Troisièmement, si la Cour n’a pas été invitée à donner un avis gé-
néral sur la gamme des privilèges et immunités dont jouit un rapporteur
spécial de la Sous-Commission ou un expert en mission pour l'Organisa-
tion des Nations Unies — en d’autres termes, à dire quel type de privilèges
il a le droit de recevoir, ni à préciser quand, où et si il a le droit de bénéfi-
cier d’immunités judiciaires devant les tribunaux ou d’autres immunités
ailleurs, dans son pays ou à l’étranger —, la question posée par le Conseil
économique et social exige, dans une certaine mesure, que soient exami-
nées les conséquences matérielles du droit qu’a M. Mazilu de bénéficier
des dispositions de la section 22 de l’article VI de la convention.

19. Le Gouvernement roumain a fait allusion à ces questions dans son
aide-mémoire du 6 janvier 1989, et sa position à cet égard ne peut être
mieux exprimée que par l’extrait suivant de son exposé écrit:

«Même si on reconnaît partiellement aux rapporteurs le statut des
experts des Nations Unies ... la section 22 ... de la convention [fait]
ressortir clairement qu’un expert ne jouit pas de priviléges et immu-
nités n’importe où et n’importe quand, mais uniquement dans le pays
où il est envoyé en mission, et seulement pendant la durée de celle-ci,
de même que dans les pays de transit, lors des voyages requis par la
mission. De même, les privilèges et les immunités ne peuvent courir
que du moment du départ de l’expert en voyage pour accomplir la
mission. Pour autant que le voyage de l’expert aux fins d'accomplir la
mission pour l'Organisation des Nations Unies n’ait pas commencé,
et cela pour des raisons qui n’ont aucun lien avec son activité d’ex-
pert, il n’y a nul fondement juridique pour prétendre [a] des privi-
lèges et immunités conformément à la convention, sans égard au fait
qu’il se trouve dans son pays de résidence où dans un autre pays, dans
une qualité autre que celle d’expert.

Dans le pays dont il possède la citoyenneté, dans le pays où il a sa
résidence permanente, ou dans d’autres pays où il pourrait se trouver
en dehors de la mission respective, l'expert ne jouit de privilèges et
immunités qu’en ce qui concerne le contenu de l’activité déployée au

33
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 207

cours de sa mission (y compris ses paroles et écrits). » (Exposé écrit
de la Roumanie, p. 6.)

20. L'Organisation des Nations Unies a pris une tout autre position,
comme cela ressort de la note verbale du 26 octobre 1988 adressée par le
Secrétaire général au représentant permanent de la Roumanie, dans la-
quelle le Secrétaire général affirmait que, en vertu de la section 22 de la
convention, M. Mazilu aurait dû avoir

«la possibilité ... d’établir des contacts personnels avec le Secrétaire
général adjoint aux droits de l’homme afin que le centre pour les
droits de l’homme puisse lui accorder l’assistance dont il aurafit]
besoin».

Dans son exposé écrit présenté à la Cour le 31 juillet 1989, le Secrétaire
général s’est référé à sa note verbale du 26 octobre 1988

«dans laquelle il invoquait la convention générale dans le cas de
M. Mazilu et priait le Gouvernement roumain d’accorder à celui
ci les facilités nécessaires, notamment pour effectuer un voyage a
Genève afin qu’il puisse achever la tâche qui lui avait été confiée »
(exposé écrit du Secrétaire général de l'Organisation des Nation
Unies, par. 24).

21. Dans son avis consultatif, la Cour a déclaré, en termes généraux, que:

«la section 22 entend assurer dans l'intérêt de l'Organisation l’indé-
pendance de ces experts en leur accordant les privilèges etimmunités
nécessaires à cet effet. Ces privilèges et immunités tendent dans cer-
tains cas à faciliter le voyage des experts et leur séjour à l'étranger,
par exemple en ce qui concerne la saisie ou la fouille des bagages
personnels. Mais, dans d’autres cas, ils ont un caractère beaucoup
plus général, en particulier pour ce qui est des communications avec
l'Organisation des Nations Unies ou de Pinviolabilité des papiers et
documents. Dans ces conditions, la section 22 est applicable à tout
expert en mission, qu’il soit ou non en déplacement. » (Par. 50.)

«Les privilèges et immunités accordés par les articles ... et VI le
sont en vue d’assurer l’indépendance des fonctionnaires internatio-
naux et des experts dans l’intérêt de l'Organisation. Cette indépen-
dance doit être respectée par tous les Etats, y compris par l’Etat de la
nationalité et celui de la résidence. » (Par. 51.)

Ces affirmations sont justes, mais elles ne semblent pas s’attacher suffi-
samment aux aspects essentiels du cas concret de M. Mazilu, notamment
au fait qu’il lui a été impossible de recevoir de la documentation du centre
des Nations Unies pour les droits de l’homme à Genève, d’entrer en rela-
tion avec ce centre, ou d’être joint par lui, et qu’il a été empêché par son
gouvernement de se rendre à Genève aux fins de consultations avec le
centre ou pour présenter un rapport à la Sous-Commission. La confirma-
tion que M. Mazilu possède un statut général qui lui confère des privilèges
et immunités n’épuise pas, à mon avis, la question portée devant la Cour.

34
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 208

22. On peut soutenir qu’il a simplement été demandé à la Cour de
donner son avis «sur la question juridique de l’applicabilité de la sec-
tion 22 de l’article VI de la convention » (les italiques sont de moi), sans
envisager la question de son application. Je sais que l’exposé écrit du
Secrétaire général, visé dans l’avis de la Cour, précise que:

«la demande adressée à la Cour concerne ... non les conséquences de
[’lapplicabilité [de la section 22 de la convention], c’est-à-dire la na-
ture des privilèges et immunités dont M. Mazilu pourrait bénéficier
en conséquence de son statut et la question de savoir s’il a été porté
atteinte à ces privilèges et immunités» (exposé écrit du Secrétaire
général de l'Organisation des Nations Unies, par. 2),

et je n’ignore pas que le conseiller juridique, en tant que représentant du
Secrétaire général, a affirmé au cours de la procédure orale que:

«[le] Conseil [économique et social] ... a simplement posé une ques-
tion juridique préliminaire à la Cour, qui semble destinée à préciser
tout au plus la situation de M. Mazilu vis-à-vis de la convention, mais
sans résoudre l’ensemble du litige qui oppose manifestement l’Orga-
nisation des Nations Unies et le Gouvernement roumain».

Théoriquement, cela pourrait justifier que l’on se borne à une simple affir-
mation que la section 22 de l’article VI est applicable à M. Mazilu en sa
qualité de rapporteur spécial relevant de la catégorie des «experts en mis-
sions pour l'Organisation des Nations Unies», mais il n’est pas possible,
à mon avis, de déterminer l’applicabilité d’une disposition à un cas concret
sans se référer de façon adéquate à la manière dont elle peut s’appliquer.
A cet égard, la Cour énonce simplement, en termes très généraux, que:

«[les rapporteurs et rapporteurs spéciaux] jouissent..., conformé-
ment à la section 22, des privilèges et immunités nécessaires pour
exercer leurs fonctions, et en particulier pour établir tous contacts
utiles à la préparation, à la rédaction et à la présentation de leur rap-
port à la Sous-Commission » (par. 55).

23. Amon avis, la Cour n’aurait pas dû négliger de relater et de traiter
expressément la façon dont M. Mazilu, en Roumanie, a été privé de tout
contact avec le centre des Nations Unies pour les droits de l’homme à
Genève et empêché de se rendre à Genève pour exécuter la mission
dont il avait été chargé par l'Organisation des Nations Unies, parce qu’il
s’agit là d’aspects essentiels du cas de M. Mazilu, que la Cour a été priée
d'examiner.

* *

24, En conclusion, j’estime que, eu égard à la nécessité que la « partici-
pation de la Cour ... à l’action de l’Organisation» (C.1J. Recueil 1950,
p. 71) soit aussi utile que possible, le dernier paragraphe de l’avis aurait pu
étre un peu plus développé, sans aborder des points de fait litigieux. Au

35
PRIVILÈGES ET IMMUNITÉS (OP. IND. ODA) 209

lieu de donner une simple réponse affirmative, il aurait dû énoncer de
manière plus explicite: premièrement, qu’un rapporteur spécial de la
Sous-Commission de la lutte contre les mesures discriminatoires et de la
protection des minorités entre dans la catégorie des «experts en missions
pour l'Organisation des Nations Unies»; deuxiémement, que M. Mazilu
était, au moment de la demande d’avis du Conseil économique et social,
un rapporteur spécial de la Sous-Commission et qu’il exerce encore cette
fonction et, enfin, que M. Mazilu a le droit, dans l’intérét de l’Organisa-
tion des Nations Unies, de recevoir de toutes les parties à la convention
sur les privilèges et immunités des Nations Unies, y compris de l’Etat dont
il a la nationalité, toutes les facilités qui sont en leur pouvoir, pour remplir
sa mission. Sila Cour s’était prononcée dans ce sens, elle aurait utilement
appelé l'attention sur la nécessité de permettre à M. Mazilu de communi-
quer librement avec le centre des Nations Unies pour les droits de
l’homme et d’avoir accès à celui-ci.

{Signé) Shigeru ODA.

36
